Title: From George Washington to George Clinton, 17 October 1778
From: Washington, George
To: Clinton, George


          
            Sir,
            Head Quarters [Fredericksburg] October 17th 1778
          
          I had the honor of writing to your Excellency yesterday, requesting your advice on the proposed expedition against Anaquaga. I have given Col. Cortland orders to get his regiment well clad, and prepared without delay, for this purpose, and to wait upon you himself to consult you fully on the most expeditious mode of proceeding and the previous measures proper to be taken. If the troops already to the Northward, and which by my last accounts were marching towards Unadilla under the Comd of Lt Colo. Butlar can form a junction with this regiment in time & with a proper degree of safety it will be a desireable circumstance. I shall be glad of your opinion on this point, and at what place the junction could be most safely and conveniently formed. If this cannot be done—they may possibly still co-operate and form a diversion favourable to the entreprise against Anaquaga, by directing a stroke upon some other quarter—On this point also I request your Excellency’s sentiments.
          You will no doubt, give directions in time to have the Militia, who are to assist in this business—ready, and will appoint a place of rendezvous where they will join the Continental troops. I must beg the favour of you to concert with Colonel Cortlandt the necessary arrangements for providing the supplies of provisions which will be wanted—the proper repositories the means of transportation—and such other matters as will occur to you upon the subject—and measures shall be immediately taken accordingly.
          I fear the article of cloathing may be the occasion of some delay with respect to the troops already to the Northward—their distressed situation and the approaching cold season, make a supply indispensible in an expedition of this nature—I have ordered cloathing for them to be forwarded with all dispatch from Springfield to Albany;  but before it can reach them a great deal of time must unavoidably be lost.
          Col. Van Schaicks regiment will shortly set out to relieve the Garrison of Fort Schuyler—if this Regiment could be employed on the expedition and be in time to answer this other purpose, it would be  
            
            
            
            manifestly advantageous—If this cannot be the case—can any use be made of Gansewort’s Regiment, after it is relieved?
          I am sorry to give you so much trouble in this affair; but your superior knowledge of the frontier and of the country in general & the mean[s] you have at present of information will plead my excuse. I have the honor to be With the greatest respect & regard Your Excelly’s Most Obedt servt
          
            Go: Washington
          
        